uoir no




                                             b ,2QlT



    OF COUP-T - KEIVH t.                                                    TO        U-


                                                              A6OMGO




                                           March 30^f ZOt?    i   -5£m- a                  Cotftdt-

    of-

           Of              TV\\-b   i^   wui feist -h

                                                                   U        Mf.

r
                                                        fcf



                                                                       #n




                                                                  .^nt&sff?. -ybxAZp,




                                                                            \,..-.:



                                                                            A!d
                                                                       90 =21 Hd 8-iJclYSIOZ
      —   Ill



                              ^ ■-> 3
                         ^
                         Xi   5- m j3



                                             01




                                             in
                                             o
                                             pi
                                             CD




                .■   .




                                t;      //




                     -■■V:;:_:^;;1m
tii